Per Curiam.
Respondent was admitted to practice by this Court in 1988. He maintained a law office in New Jersey, where he was admitted to the bar in 1981.
By decision dated May 10, 2007, respondent was reciprocally suspended by this Court for a period of three months, based upon his February 2007 suspension in New Jersey (Matter of Ledingham, 40 AD3d 1256 [2007]). The New Jersey Supreme Court reinstated respondent by order dated June 28, 2007 (In re Ledingham, 191 NJ 570, 925 A2d 684 [2007]). He now applies for reinstatement in New York. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.